UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

GABRIEL TATUM, individually and
on behalf of all similarly situated

individuals,
Case No. 2:18-cv-11661-GCS-EAS

Plaintiff,
Hon. George Caram Steeh
V.

B.B.W. HOLDINGS, INC. and
AMAZON.COM SERVICES, INC.,

Defendants.

 

ORDER APPROVING COLLECTIVE ACTION SETTLEMENT AND
PLAINTIFF’S ATTORNEYS’ FEES AND COSTS

Gabriel Tatum (“Plaintiff”), on behalf of himself and all others similarly
situated (“FLSA Collective Members”) has filed an Unopposed Motion for
Approval of Collective Action Settlement and Plaintiff's Attorneys’ Fees and
Costs (“Motion”). After reviewing the Motion, together with the Joint Stipulation
of Settlement and Release (the “Agreement”), the proposed Notice to FLSA
Collective Members, and the proposed Consent to Join Form, the Court finds and
orders as follows:

l. The settlement memorialized in the Agreement is fair, reasonable, and

adequate. It is the result of arms’-length negotiations between experienced
attorneys who are familiar with FLSA collective litigation in general, and with the
legal and factual issues of this case in particular.

2. The Court has considered the pleadings, papers, and arguments made
by the Parties in support of the Motion and finds that the following FLSA
Collective should be conditionally certified for purposes of settlement only:

All current and former drivers paid by B.B.W. Holdings, Inc. who delivered

for Amazon in Michigan and who were paid a daily rate without receiving

overtime premiums in any workweek worked during the period from May 25,

2015 through May 2, 2019 (“FLSA Collective”).

3. The Court approves, as to form and content, the proposed Notice to
FLSA Collective Members. The Court finds that the procedures for notifying
FLSA Collective Members about the settlement as described in the Agreement
provide the best notice practicable under the circumstances. The court approves
the notice program as set forth in the Agreement, including the timing and method
of providing notice.

4. The Parties are ordered to carry out the settlement according to the
terms of the Agreement.

5. | The Court approves Plaintiff’s counsels’ fees and costs in the amount
of $33,333, or the equivalent of approximately one-third of the settlement fund, as
set forth in the Agreement, finding that such fees and costs are fair and reasonable;

and
6. The case is dismissed without prejudice, to convert to dismissal with
prejudice in six months, each party to bear its own fees and costs except as
otherwise provided in the Agreement and by this Order.

s/George Caram Steeh

Honorable George Caram Steeh
United States District Judge

SO ORDERED

Dated: Mean, oF 70/7
